Case 4:20-cr-06029-SAB   ECF No. 28   filed 10/21/20    PageID.34 Page 1 of 1
                                                                      FILED IN THE
                                                                  U.S. DISTRICT COURT
                                                            EASTERN DISTRICT OF WASHINGTON



                                                             Oct 21, 2020
                                                                 SEAN F. MCAVOY, CLERK




                                                       4:20-CR-6029-SAB-1




                 21st
